 Case: 1:18-cv-07686 Document #: 264-1 Filed: 12/06/19 Page 1 of 4 PageID #:3126




                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                      COUNTY DEPARTMENT, LAW DIVISION

FAHRIDA KURNIAWATI and
VINI WULANDARI, as Co-Special
Administrators of the Estate of
HARVINO, deceased,

                Plaintiffs,
        vs.                                                 Case No.

THE BOEING COMPANY, a corporation,                          Plaintiffs Demand
                                                            Trial by Jury
               Defendant.

                  PETITION TO APPOINT SPECIAL ADMINISTRATOR

       NOW COMES the petitioners, FAHRIDA KURNIAWATI, wife of the decedent, and

VINI WULANDARI, sister of the decedent, by and through their attorneys, GARDINER KOCH

WEISBERG & WRONA, and move this Honorable Court for the entry of an order appointing

FAHRIDA KURNIAWATI and VINI WULANDARI to act as Co-Special Administrators of the.

Estate of HARVINO, deceased, pursuant to 735 ILCS 5/2-1008, and for leave to file her

Complaint at Law, instanter, and in support thereof states as follows:

        I.     On October 29, 2018, HARVINO died.

               At the time of his death, the decedent, HARVINO, was survived by the following

heirs and legatees:

        Heir name                             Relationship to decedent   Adult or Mi no r
        FAB RI DA KURNIAWATI                  Wife                       Adult
        KHANSA DAVINA ZHAFIRAH                Daughter                   Minor
        RAFA YUSUF AQILAH                     Son                        Minor
        KHALIFI AHZA ZIKR                     Son                        Minor

               Due notice of this Petition has been provided to all heirs and legatees of

HARVINO, and they consent to the appointment of FAHRIDA KURNIAWATI and VINI

WULANDARI as Co-Special Administrators of the Estate of HARVINO, deceased.
 Case: 1:18-cv-07686 Document #: 264-1 Filed: 12/06/19 Page 2 of 4 PageID #:3127




                No petition for letters of office has been filed for decedent's estate.

                This cause of action is the sole asset o f the decedent's estate.

                The decedent's heirs have a viable wrongful death action to be filed in the Law

Division of the Circuit Court of Cook County, Illinois.

               Petitioner FAHRIDA KURNIAWATI is a "next of kin" of the decedent, and

Petitioners together are entitled to bring this action on behalf of all heirs under the Illinois

Wrongful Death Act.

               The information contained in this petition is based on the personal knowledge of

the petitioners FAHRIDA KURNIAWATI and VINI WULANDARI.

               Petitioners FAHRIDA KURNIAWATI, wife of the decedent, and VINI

WULANDARI, sister of the decedent, are duly qualified to act as Co-Special Administrators of

the Estate of HARVINO.

       WHEREFORE, Petitioners FAHRIDA KURNIAWATI and                     vrivi   WULANDARI move

this Honorable Court for an order appointing FAHRIDA KURNIAWATI and VINI

WULANDARI as Co-Special Administrators of the Estate of HARVINO, deceased, and for

leave to file their Complaint at Law, instanter.

                                                       Respectfully submitted,
                                                       FAHRIDA K




Thomas G. Gardiner (tgardine gkwivlaw.com)
John R. Wrona (jwrona®gkwwlaw.com)
Shannon V. Condon (scondon@glcwwlaw.com)
GARDINERKOCH WEISBERG & WRONA
53 W. Jackson Blvd., Suite 950
Chicago, IL 60604
Phone: 312.362.0000
Fax: 312-362-0440
Atty. No. 58588

                                                   2
Case: 1:18-cv-07686 Document #: 264-1 Filed: 12/06/19 Page 3 of 4 PageID #:3128




             IN TIM CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                    COUNTY DEPARTMENT, LAW DIVISION

FAHR1DA KLTRNIAWATI and
VIM WULANDARI, as Co-Special
Administrators of the Estate of
HARVINO, deceased,

             Plaintiffs,
      vs.                                                Case No.

 THE BOEING COMPANY, a corporation,

            Defendant.

                              AFFIDAVIT OF HEIRSHIP

      I, FAHRIDA KURNIAWATI, being first duly sworn on oath, depose and state:

            The decedent, HARVINO (aka HARVINO BIN KISWO ICARTO), died on
            October 29, 2018, at the age of 41 years and at the time of his death his address
            was Serpong Green Park 2 Block F19 Housing, Ciater, Serpong, South
            Tangerang, Indonesia.

            Affiant is the surviving spouse of HARVINO, decedent herein. The affiant is a
            reSident of Indonesia, is of legal age and is mentally competent.

            The decedent was married only once to FAHRFDA KURNIAWATI. The.,
            following children were born to the decedent during the marriage, and no other
            children were born to or adopted by decedent:
                   KHANSA DAVINA ZHAFIRAH, his minor child born ilmne 7,2010;
                   RAFA YUSUF AQILAII, his minor child born March 1 2012; and
                   ICHALIFI AHZA ZIKRI., his minor child born February 11, 2017.

            Based on the foregoing, decedent left surviving as his heirs the following, all of
            whom survived the decedent, and in the absence of any indication to the contrary,
            are of legal age, are mentally competent, and if children, are natural children:

                    FAHPJDA KURN1AWATI, wife
                    KHANSA DAVINA ZHAF1RAH, minor child
                    RAFA YUSUF AQILAH, minor child
                    ICHALIFI AHZA ZIKRI., minor child
Case: 1:18-cv-07686 Document #: 264-1 Filed: 12/06/19 Page 4 of 4 PageID #:3129




         5.     The decedent, HARVINO, died intestate without a will, and no letters of
                administration have been issued; and the sole asset of his estate is a cause of
                action for negligence/product liability.

 Under penalties as provided by law pursuant to Section 11109 of the Code of Civil Procedure, the
 above signed certifies that the statements set forth in this instrument are. true and correct, except
 as to matters therein stated to be on information and belief, and as to such matters the above
 signed certifies as aforesaid that she verily believes the same to be true.

                                       FURTHE AFFIANT SAYETH NOT.



                                       FAHRIDA KURNIAWATI




Prepared by:
GARDINER KOCH WEISBERG & WRONA
53 W. Jackson Blvd., Suite 950
Chicago, IL 60604
Phone: 312.362.0000
Fax: 312-362-0440
Atty. No. 58588
